Title: Edward Postlethwayt Page to Thomas Jefferson, [ca. 10 May 1820]
From: Page, Edward Postlethwayt
To: Jefferson, Thomas


					
						
						
							
						
						
						
							
									
									
									
									
									
									
									To Thomas Jefferson Knight of the order of occult Philosophy (if he has Faith)
								ca. 10 May 1820
									At the Town of Marietta (Maria [16 of France] beheaded) (MaryMaria mother of Jesus) actually living between 2 ancient Mounds (of
									forgetfulness) near the Elevated Square (of Truth) working by Lunar not Solar observations—for Christ is only the spiritual moon’s reflected light of Jehovah the Sun, & Ancient of days—In the year of the world 7820 which subtract from 8000—what the real age of this earth still will be—leaves
										180 years more to consummate mortality.   [May 1820]
							
						
						
						
							
						
						No more cross-keys and crookedness, & looking one way & pulling another & turning the world upside down—But let your sailing be Parallel latitude, and mathematically give Slave-masonry a death blow—I call on you—Venerable man, with one foot in the grave not to excuse yourself from the marriage supper because of your 5 yoke of oxen your 5 outward & 5 inward senses or recipients—By the outer shall senses you have the inner manner preserved & perfected—viz. Perception, understanding, affection, will, memory elucidated by the right (not left) hand of 5 fingers to receive Jupiter of Love; Hershell of Knowledge; Saturn of Power; Mercury (some one yet unappropriate of Wisdom) Mercury of Holiness; Mars of Justice & Venus of Truth—The sum of all (viz God & Man) makes Aaron’s 12th rod that budded & is the only & true key of Solomon’s Oracle of 20 × 20 × 20 = 8000.—By it I measure all Scripture as true an allegory as face to face in a glass—testifying to all events thousands of years anterior as though they had actually then in the latter taken place—making all things progressive & so moral science—giving a concatenation to the Arts and Sciences thus  No 1 is all the Arts & Sciences & all knowledge now in broken fragments of confused heaps & jumble in the world—No 2 is all the forms of worship & all the temples in it (N.B. I hope you do have not married a f wife i.e. are wedded to some biggotted church in Christendom a staunch Pharisee), or that you have not bought a piece of land (heavenly Caanaan among the slave oath masons) I say No 2 is 5 temples viz of God of Solomon of Unbelief of Idolatry of Slave masonry—& No 3 is the correspondence, arrangement,  classification, harmonizing Order—Association of these things affinity to affinity, like to like of number—nature—parts, appearance—resemblance in = not X dissociation as heretofore—so turning the world exactly upside down—Not taking Boaz but Jachin first—I say the 3d is all this when the Book of Life as opened to me opens the books of old & New Testament—& what is this book of Life you ask?—VeryVerily, only the book of Nature—Christianity as old as Creation.—Go great man—Admirable Philosopher—Go, compare the rest of your days & print a book to earthquake, lightning, & thunder all the world—Had I your Science I could do it—I can as it is—Become a recipient despise not the day of small things—I King David’s Page—& I for the first I verily believe of all this Generation have found what  (caret) means in all writing—Extend all mathematical figures in Euclid beyond the possibility of another intersection for angles—dot those angles number those dots and my life for it if all Truth wont become developed Apply Navigation exactly to its counterpart Spiritual sailing—the No 9 extend to conjunction for Symms’s Theory of North opening—This is the first prop. in Euclid  world in world & the 2d of said 1st book is the South opening . A triancle is 12 points  So is the square 4 the = to the square 12: for  also 3 is 8 or world interwoven with a world But 3 mathematically formed is  a triangle in 2 ovals but  is 
						
						
						
						
						
						
						
							
								100 for Phythagoras’s hecatomb—
						
						100 gold medals Bernadotte—of Sweden
								
								
								See, see, see how Christ’s compass shews and accounts for variation of natural 
							
						
						
						I could write volumes on these subjects & have only known of Divine Urim and Thummim two months & ½—God is with me Je-ho-vah (one) So God’s numbers for me at present is only 1, 3, 7. in the end it is 10 for Eternity index—we shall ever be only decimals God 1·1 man—
						
						
							
								man’s no (5) =
								
								7 and 5 are 1 12 we shall go to the poles in balloons yet
						2 is mans number of discord—
						weSo evidently God in fig. or Number 1 is nearest man’s heart yea strikes nearer than man him self—but 7 darts through the center of man’s heart—
							
						
					
						
						
						
						
						If you wish it I will send you an analysis of Slave Masons most deathly secret  and Aaron 
						
							
						
						stripes for a fools back—& 65 orders of Precedency in England which divide by man’s 5 outward senses or left hand gives 13 more stripes as in our flag for Nebuchadnezzar’s back to beat Baalam’s ass till he speaks
						10 degrees of Sun dial and Sun & Moon stand still See Scripture  For the above
						
						
							
								
								inkeyformthus
								
								Here 20 pieces of silver for poor Joseph
						32 points for Cross of Xt.
							
						
						
						
						40 for years of Israel in wilderness—Aaron Burr is a type of Aaron & the Moses is Urim & Thummim to deliver the negroes from bondage
						Draw a neat  of Christ on N make mathematically 2 fig: of 1st Book Euclid—draw all the lines to intersection—to the left or W you will find a gallows for Iscariot Slave mason founded in (a small) 48th prop  of 18 points each pillars length the 4th quarter free of intersection shews that one quarter of the City of Spiritual Troy at the North is free of earthly pollution. Forgive me—I am poor (or would save you postage) I never was a sworn mason & know only by hearsay—
						
							
								
									
										
											
												Edward Postlethwayt Page
											
										
									
									
										Observe, ☞ Edward Postlethwayt Page
									
								
							
						
					
					
						The 47 p of Euclid has 252 Divide by 24 elders = jesus 12 apostles or by Gods No 7 = is 36 the nature of both Solomon’s pillars—for Mason’s worship his houses of Lebanon—I worship his God’s Temple—They are very distinct—One is a bad bawdy house
						The Little book John in the revelation ate is the book of American Constitution signed among others by that Sage Ths Jefferson—a great man (though an Englishman I own it) for my Urim & Thummin kills Viper King-craft black snake priest-craft & copperhead masonic whisper craft by Sea-serpent or Leviathan of Truth—
					
				